            Case 3:21-cv-05398-BHS Document 1 Filed 05/25/21 Page 1 of 7



1
2
3
4
5
6
7
8
                      UNITED STATES DISTRICT COURT
9
                     WESTERN DISTRICT OF WASHINGTON
10                             AT TACOMA
11
12
      SARAH SPEARMAN,
13                                               No.
14                         Plaintiff,
            v.
15                                               CIVIL ACTION COMPLAINT
16    MOUNTAIN RUN SOLUTIONS,
      LLC,
17
18                         Defendant.
19
20    Plaintiff alleges:
21                                      INTRODUCTION
22    1. Plaintiff, SARAH SPEARMAN, a Washington resident, brings this action
23
24       against Defendant MOUNTAIN RUN SOLUTIONS, LLC under § 1692 et

25       seq. of Title 15 of the United States Code, commonly referred to as the
26
         Fair Debt Collections Practices Act (“FDCPA”) as alleged more fully
27
28
                                                         Brubaker Law Group PLLC
                                                            14506 NE 184th Place
     COMPLAINT – 1                                        Woodinville, WA 98072
                                                               206-335-8746
                                                       michael@brubakerlawgroup.com
           Case 3:21-cv-05398-BHS Document 1 Filed 05/25/21 Page 2 of 7



1        below.
2     2. Plaintiff brings this action individually seeking redress for Defendant’s
3
         actions of using false, deceptive, misleading representation and abusive
4
5        means in connection with the collection of an alleged debt.
6
      3. Plaintiff seeks statutory and punitive damages, injunctive and declaratory
7
8        relief, and attorneys’ fees and costs.
9     4. Congress enacted the FDCPA in 1977 in response to the “abundant evidence
10
         of the use of abusive, deceptive, and unfair debt collection practices by many
11
12       debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned
13
         that “abusive debt collection practices contribute to the number of personal
14
15       bankruptcies, to material instability, to the loss of jobs, and to invasions of
16
         individual privacy.” Id. Congress concluded that “existing laws . . . [we]re
17
18       inadequate to protect consumers,” and that “the effective collection of debts”

19       does not require “misrepresentation or other abusive debt collection
20
         practices.” 15 U.S.C. §§ 1692(b) & (c).
21
22    5. Congress explained that the purpose of the Act was not only to eliminate
23
         abusive debt collection practices, but also to “ensure that those debt
24
25       collectors who refrain from using abusive debt collection practices are not
26       competitively disadvantaged.” Id. § 1692(e). After determining that the
27
28
                                                           Brubaker Law Group PLLC
                                                              14506 NE 184th Place
     COMPLAINT – 2                                          Woodinville, WA 98072
                                                                 206-335-8746
                                                         michael@brubakerlawgroup.com
           Case 3:21-cv-05398-BHS Document 1 Filed 05/25/21 Page 3 of 7



1        existing consumer protection laws were inadequate, id. § 1692(b), Congress
2        gave consumers a private cause of action against debt collectors who fail to
3
         comply with the Act. Id. § 1692k.
4
5                                     JURISDICTION
6
      6. The Court has jurisdiction of this matter under 28 U.S.C. § 1331 and 15
7
8        U.S.C. § 1681p. Defendant regularly conducts business within the state of
9
         Washington and violated Plaintiff’s rights under the FDCPA.
10
11    7. Venue is proper this district under 28 U.S.C. 1391(b) because Defendant
12       conducts business in this district, and all of the facts underlying this claim
13
         occurred in this district.
14
15
                                        PARTIES
16
      8. Plaintiff is a resident of the State of Washington and is a “consumer” as that
17
18       term is defined by 15 U.S.C. § 1681a(c).
19
      9. Defendant is a collection agency with its registered office located at 313 E.
20
21       1200 S Suite 200, Orem, Utah 84058.
22
                             FACTUAL ALLEGATIONS
23
24    10.Plaintiff repeats, reiterates and incorporates the allegations contained in the
25
         preceding paragraphs with the same force and effect as if the same were set
26
27       forth at length herein.
28
                                                           Brubaker Law Group PLLC
                                                              14506 NE 184th Place
     COMPLAINT – 3                                          Woodinville, WA 98072
                                                                 206-335-8746
                                                         michael@brubakerlawgroup.com
           Case 3:21-cv-05398-BHS Document 1 Filed 05/25/21 Page 4 of 7



1     11.Some time prior to August 12, 2020 an obligation was allegedly incurred to
2        MONITRONICS BRINKS.
3
4     12.The MONITRONICS BRINKS obligation arose out of a transaction in
5
         which money, property, insurance or services, which are the subject of the
6
7        transaction, are primarily for personal, family, medical or household
8        purposes.
9
10    13.The alleged MONITRONICS BRINKS obligation is a "debt" as defined by
11
         15 U.S.C.§ 1692a(5).
12
13    14.MONITRONICS BRINKS is a "creditor" as defined by 15 U.S.C.§
14
         1692a(4).
15
16
      15.MONITRONICS BRINKS or subsequent owner of the MONITRONICS
17
18       BRINKS debt contracted the Defendant to collect the alleged debt.

19
      16.Sometime     in   August   of   2020,   Plaintiff   noticed    an    erroneous
20
21       MONITRONICS BRINKS debt listed by Defendant on her credit reports.
22
23    17.On or around August 12, 2020, Plaintiff mailed a dispute letter to Defendant

24       requesting verification of the alleged MONITRONICS BRINKS debt. See
25
         Exhibit A.
26
27    18.Sometime in late 2020, Plaintiff pulled her credit reports and reviewed them.
28
                                                          Brubaker Law Group PLLC
                                                             14506 NE 184th Place
     COMPLAINT – 4                                         Woodinville, WA 98072
                                                                206-335-8746
                                                        michael@brubakerlawgroup.com
           Case 3:21-cv-05398-BHS Document 1 Filed 05/25/21 Page 5 of 7



1     19.Plaintiff, upon review of her credit reports, noticed the alleged
2        MONITRONICS BRINKS debt listed by Defendant was not listed on her
3
         TransUnion or Experian reports as a disputed account.
4
5
      20. Pursuant to the FDCPA, a debt collector may not use any false, deceptive,
6
7        or misleading representations or means in connection with the collection of
8        any debt.
9
10    21.Failure to communicate that a disputed debt is disputed is a violation of the
11
         FDCPA.
12
13    22.The acts and omissions of Defendant described above injured Plaintiff in a
14
         particularized way, in that Defendant was obligated by the FDCPA to supply
15
16       non-misleading information regarding Plaintiff.
17
18    23.Defendant could have taken the steps necessary to bring its actions within

19       compliance with the FDCPA but neglected to do so and failed to adequately
20
         review its actions to ensure compliance with the law.
21
22
                                      COUNT I
23
24   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
25                               15 U.S.C. §1692e et seq.
26
      24.Plaintiff repeats, reiterates and incorporates the allegations contained in
27
28
                                                          Brubaker Law Group PLLC
                                                             14506 NE 184th Place
     COMPLAINT – 5                                         Woodinville, WA 98072
                                                                206-335-8746
                                                        michael@brubakerlawgroup.com
           Case 3:21-cv-05398-BHS Document 1 Filed 05/25/21 Page 6 of 7



1        paragraphs above herein with the same force and effect as if the same were
2        set forth at length herein.
3
      25.Defendants' debt collection efforts attempted and/or directed
4
5        towards the Plaintiff violated various provisions of the FDCPA,
6
         including but not limited to 15 U.S.C.§ 1692e.
7
8
      26.Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,
9
10       misleading and/or deceptive means to collect or attempt to collect any
11       debt or to obtain information concerning a consumer.
12
      27.The Defendant violated said section by:
13
14          a. Using a false, deceptive, and misleading representation or
15
               means in connection with the collection of a debt;
16
17          b. Failing to communicate that a disputed debt is disputed in
18
               violation of 1692e(8);
19
20          c. Making a false representation or using deceptive means to collect
21
                a debt in violation of 1692e(10).
22
23    28.By reason thereof, Defendant is liable to Plaintiff for judgment that
24
         Defendant's conduct violated Section 1692e et seq. of the FDCPA,
25
26       actual damages, statutory damages, costs and attorneys' fees.
27
28
                                                        Brubaker Law Group PLLC
                                                           14506 NE 184th Place
     COMPLAINT – 6                                       Woodinville, WA 98072
                                                              206-335-8746
                                                      michael@brubakerlawgroup.com
            Case 3:21-cv-05398-BHS Document 1 Filed 05/25/21 Page 7 of 7



1
           WHEREFORE, Plaintiff demands judgment against Defendant as follows:
2
3               a) For statutory damages under the FDCPA
4
                b) For costs of this action, including reasonable attorneys’ fees and
5
6          expenses.

7               c) Awarding Plaintiff such other and further relief as this Court may
8
           deem just and proper.
9
10   DATED this 25th day of May 2021.
11
                                              Respectfully submitted,
12
13                                            By: /s/ Michael Brubaker
14                                            Michael Brubaker, WSBA #49804
                                              Brubaker Law Group, PLLC
15                                            14506 NE 184th Place
16                                            Woodinville, WA 98072
                                              (206) 335-8746
17
                                              michael@brubakerlawgroup.com
18
19                                           ATTORNEYS FOR PLAINTIFF

20
21
          MARCUS & ZELMAN, LLC
22        Ari M. Marcus, Esq. (applying for admission pro hac vice)
23        Yitzchak Zelman, Esq. (applying for admission pro hac vice)
24        701 Cookman Avenue, Suite 300
          Asbury Park, New Jersey 07712
25        Ari@MarcusZelman.com
26        Yzelman@Marcuszelman.com
          (732) 695-3282
27
28
                                                          Brubaker Law Group PLLC
                                                             14506 NE 184th Place
     COMPLAINT – 7                                         Woodinville, WA 98072
                                                                206-335-8746
                                                        michael@brubakerlawgroup.com
